Citation Nr: 1414903	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  99-11 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include hypertension, to include as secondary to the service-connected residuals of an umbilical hernia repair.  

2.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance or on being housebound.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

Although the Board previously issued a decision in March 2003, which denied the Veteran's service connection appeal for a heart disability, including hypertension, he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2005, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review, on the basis that the Board did not address the Veteran's request for a Board hearing.  

In January 2011, the Veteran presented testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge (VLJ) in Newark, New Jersey (i.e., a Travel Board hearing).  A transcript of the Board hearing is of record.  

In December 2011, the Board denied an initial evaluation in excess of 10 percent for residuals of hernia, as well as an effective date earlier than December 10, 1993 for the grant of service connection for residuals of hernia.  The Board also remanded the issues of service connection for a heart disorder, to include hypertension, and SMP based on the need for aid and attendance or on being housebound to obtain additional VA treatment records, provide the Veteran with VA medical examinations with medical opinions, and, thereafter, readjudicate the remanded claims.  As explained in greater detail below, there has been substantial compliance with the prior Board remand directives; therefore, the case is now ready for appellate review.       

Additional evidence and argument has been received since issuance of the December 2011 Supplemental Statement of the Case.  The Veteran has waived the right to initial consideration of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See June 2013 Additional Evidence Response Form (waiving the right to have the case remanded to the AOJ for review and asking that the Board consider the additional evidence in the first instance); see also January 2014 Medical Opinion Response Form (waiving RO consideration of the additional evidence); and the March 2014 letter from the Veteran (noting that the waiver was already on record).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).

In January 2013, the Veteran requested to be provided with a Board hearing to provide testimony pertinent to the appeal; however, the Veteran has already provided testimony relevant to the appeal at the January 2011 Travel Board hearing.  Also, since the January 2011 Travel Board hearing, the Veteran has had the opportunity to submit any evidence to the Board that he believes is pertinent to the appeal, and has submitted several written statements, as well as medical evidence.  The Veteran has not stated that he has any additional evidence that was not previously addressed at the January 2011 Travel Board hearing and for which submission of additional argument and evidence would not be sufficient.   For these reasons, the Board does not find that another Board hearing is required; therefore, the Veteran's request for another Board hearing is denied.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.

Although the Veteran was represented by Disabled American Veterans (DAV) throughout much of the appeal, he revoked its power of attorney in January 2012 and has not appointed new representation; therefore, the Veteran is unrepresented in this matter.  





FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides or other chemicals, including asbestos and lead, during active service.
2.  There was no cardiovascular injury or disease or chronic symptoms of a heart disorder, including hypertension, during service. 

3.  A heart disorder, including hypertension, did not manifest to a compensable degree within one year of service separation.  

4.  Symptoms of a heart disorder, including hypertension, have not been continuous since separation from service.

5.  The Veteran's current heart disorder, diagnosed as coronary artery disease, to include hypertension, is not causally or etiologically related to active service, to include any incident or event therein.

6.  The current heart disorder, including hypertension, was not caused or permanently worsened beyond the natural progress by the service-connected residuals of an umbilical hernia.  

7.  The Veteran is unable to feed himself without assistance.

8.  The Veteran is unable to dress and keep himself ordinarily clean and presentable without assistance.

9.  The Veteran has physical and mental impairment requiring care or assistance on a regular basis to protect himself from the hazards or dangers incident to his daily environment.

10.  The impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1.  A heart disorder, to include hypertension, was not incurred in active military service, may not be presumed to have been incurred therein, and was not caused or aggravated by the service-connected residuals of an umbilical hernia.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2002); 
38 C.F.R. §§ 3.23, 3.351(b) and (c), 3.352(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The U.S. Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Collectively, in the March 2007 and October 2008 notice letters, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Because the Veteran's service connection claims were denied before enactment of the VCAA, the Veteran did not receive proper notice before the initial denial of the claims; however, the timing defect was cured by issuance of proper notice followed by readjudication of the claims.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
  
Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are incomplete in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As explained below, the Board concludes that the heightened duty to assist has been met. 

The record shows that the RO attempted to obtain the Veteran's STRs but was unsuccessful.  In June 2009, a Formal Finding on the Unavailability of STRs was made, which detailed the efforts to obtain the STRs.  The Board finds that further efforts to obtain the complete STRs would be futile.  Collectively, by way of the October 1998 letter and the May 1999 Statement of the Case, the Veteran received notice of the unavailability of the complete STRs, the efforts made to obtain the records, further action VA would take regarding the claim, and that he was ultimately responsible for providing the evidence.  38 C.F.R. § 38 C.F.R. 
§ 3.159(e). 

VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Available service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

Also, the Veteran underwent VA medical examinations in connection with the appeal in November 2011, and a VHA medical opinion was obtained in November 2013.  The VA medical examiner and VA medical reviewer provided medical opinions based on an accurate medical history, and considered the Veteran's subjective complaints as it related to his current symptomatology and its effects on his daily life.  The VA medical examiner also performed a thorough physical evaluation of the Veteran.  In consideration thereof, the Board finds that the VA medical examiner and VA medical reviewer had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinions.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  For these reasons, the Board finds that the collective VA medical examinations and medical opinions are adequate, and no further medical examination or medical opinion is needed.   

The Veteran has not made the RO or the Board aware of any notice defect or any additional evidence relevant to the appeal that needs to be obtained.  Because additional VA treatment records from the East Orange Campus of the VA New Jersey Health Care System were obtained, VA medical examinations with medical opinions were provided in November 2011, and the issues on appeal were, thereafter, readjudicated, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Given the foregoing, the Board concludes that the Veteran has been provided with proper notice and all relevant facts have been properly and sufficiently developed in this appeal.  No further notice or development is required.  Accordingly, the Board will proceed with appellate review. 

Service Connection Legal Criteria for a Heart Disability and Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with coronary artery disease and hypertension.  Cardiovascular disease and hypertension are "chronic diseases" listed under 
38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).    

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cardiovascular disease including hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, then certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e). 

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

Service Connection Analysis for a Heart Disorder and Hypertension

The Veteran contends that he was first diagnosed with, and treated for, hypertension and a heart disorder during active service, and the disorders have continued since that time.  See, e.g., November 1993 statement from the Veteran; December 1993 VA Form 21-526; April 1998 statement from the Veteran.  He also contends that the current heart disorder, to include hypertension, is related to herbicide exposure during service.  He alternatively contends that the current heart disorder, including hypertension, was caused or aggravated by the service-connected residuals of an umbilical hernia.  See May 2007 statement from the Veteran.     

After review of the record, the Board initially finds that the evidence shows a currently diagnosed heart disorder, to include hypertension; therefore, the service connection element of a "current disability" is met, and the question of whether the Veteran has a current heart disorder, including hypertension, is not at issue in this case.  See, e.g., May 2013 VA cardiology note (including impressions of coronary artery disease with old interior wall infarction and essential hypertension).  In consideration thereof, the Board will next consider whether the current heart disorder, including hypertension, or any symptoms related thereto, had its onset during active service or is otherwise causally or etiologically related to active service.   

After a review of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that no cardiovascular injury or disease, or chronic symptoms of a cardiovascular disease, to include hypertension, were manifested during service.  The available service treatment records do not show complaints, findings, or treatment for a heart disability or hypertension.  Also, on the April 1972 service separation report of medical history, the Veteran described his health as "good" and checked "No" when asked if he had dizziness or fainting spells, pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure.  When asked if he had ever been a patient in any type of hospital, the Veteran checked "Yes" and explained that he was treated for an umbilical hernia at the age of 14.  He also checked "No" when asked if he had ever had any illness or injury other than those already noted, as well as when asked if he had consulted or been treated by clinics, physicians, healers, or other practitioners with the past five years for other than minor illnesses.  On the April 1972 service separation examination report, the Veteran's blood pressure, while sitting was noted to be 160/70, and the heart and vascular system were clinically evaluated as normal. 
In the November 2013 VHA medical opinion, the VA medical reviewer specifically considered the significance of the blood pressure reading of 160/70 at the April 1972 service separation examination and noted that one isolated elevated blood pressure reading at the April 1972 service separation examination did not mean that the Veteran then had hypertension or would later develop hypertension.  The November 2013 VA medical reviewer then referenced UpToDate, described as an evidence-based clinical resource authored by physicians, and quoted a paragraph explaining that, in the absence of end-organ damage, a diagnosis of mild hypertension should not be made until the blood pressure has been measured on at least three to six visits spaced over a period of weeks to months.  The quoted paragraph further reads that sequential studies showed that the blood pressure dropped by an average of 10 to 15 mmHg between the first and third visits in patients who appeared to have mild hypertension on a first visit to a new doctor, with a stable value not being achieved until more than six visits in some cases.  The November 2013 VA medical reviewer then noted that the Veteran's private treatment records from September 1979 showed no history of hypertension or heart disease, a normal blood pressure of 132/60, a normal heart exam, and a normal electrocardiogram (EKG).  

The Veteran asserted that the negative (i.e., "No") responses on the April 1972 service separation report of medical history for dizziness or fainting spells, pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure were not accurate because someone was standing over him telling him to check "No" for all of the questions asked.  See January 2014 letter from the Veteran.  Upon review of the April 1972 service separation report of medical history, the Board notes that the Veteran answered "Yes" (in addition to "No") when asked if he then had or had ever had a rupture or  hernia, foot trouble, or nervous trouble of any sort.  The Veteran also checked "Yes" when asked if he had been advised to have any operations and explained that at the age of 14 he was treated for a hernia.  Such evidence indicates that the Veteran had the opportunity to report any then current or past symptoms, diagnosis, or treatment of hypertension or a heart disability and specifically denied any such symptoms at the time. 

Also, in various statements submitted in connection with the service connection claim for a heart disability, the Veteran has reported that, during service, he was hospitalized for heart problems, high blood pressure, and fainting spells; received therapy several times per week for heart problems; was put on light duty due to heart problems; and was under a doctor's care at service separation in May 1972 because of a heart condition.  See collective statements from the Veteran dated in April 1998, January 1999, February 2002, and April 2011.  Also, at the January 2011 Board hearing, the Veteran testified that he was treated for heart problems and hypertension during service but misunderstood the diagnosis as referring to a "hyper" state.  However, the post-service medical evidence shows that the Veteran denied having any history of hypertension, and no cardiovascular disability, including hypertension, was manifested for many years after service.  See, e.g., September 1979 private hospital record (noting that the Veteran reported that he had no history of restrosternal pain or dyspnea, and no history of hypertension); and September 1979 private radiological report (noting a normal chest x-ray).  In the November 2013 VHA medical expert opinion, the VA medical reviewer specifically wrote that private medical records from September 1979 showed the Veteran to have no history of hypertension or heart disease, a normal blood pressure of 132/60, and a normal heart examination and normal electrocardiogram (EKG).  Like the April 1972 service separation report of medical history, the post-service medical evidence dated approximately seven years after service similarly shows that the Veteran then denied having a history of hypertension or a heart disability and that no cardiovascular disability was demonstrated after thorough medical examination, to include x-rays and EKG.  Because it is not likely that the Veteran would have inaccurately reported the history regarding hypertension and a heart disability at the time of the April 1972 service separation, as well as when receiving medical treatment in 1979, the Board finds the April 1972 service separation report of medical history to be an accurate reflection of the Veteran's physical state at that time; therefore, it is of significant probative value and outweighs the Veteran's unsupported lay account that he was diagnosed and treated for hypertension and a heart disability during service.    

Although the Veteran has argued that, in the portion of the April 1972 service separation report of medical history report designated for physician summary and elaboration of data, he wrote that "nerves hurts sometimes heart jumps associated = pains," the Board finds that the written notes in that portion of the April 1972 service separation report of medical history are illegible.  Additionally, the Veteran's argument is not consistent with and is outweighed by the other, more credible evidence of record documenting the Veteran's denials of current or past hypertension and a heart disability and normal cardiovascular system in April 1972 and, again, in September 1979; therefore, the Veteran's argument is of no probative value.     

The Board next finds that the weight of the evidence shows that symptoms of a heart disability, including hypertension, have not continuously manifested since service, including not to a degree of ten percent within one year of service separation.  Post-service treatment records, which include the Veteran's own statements to treating medical providers, show that neither a heart disability nor hypertension were manifested until many years after service separation.  As discussed above, the Veteran denied having any symptoms of a heart disability or hypertension, and no heart disability or hypertension was demonstrated at the April 1972 service separation examination, as well as seven years later when receiving private treatment in September 1979.  The earliest evidence of a heart disability is not shown until approximately September 1995, approximately twenty three years after service separation.  See September 1995 treatment records (showing a mildly enlarged heart on chest x-ray and an assessment of atypical chest pain).  The earliest evidence of hypertension is not shown until April 1989, approximately seventeen years after service separation.  At that time, the Veteran told the treating medical provider that he had no antecedent past medical history of high blood pressure, and the medical provider noted an impression of questionable high blood pressure and counseled the Veteran on the risks of untreated high blood pressure.  See also October 1993 treatment record (noting the Veteran's report of a past medical history of hypertension and herniated disc in 1989 when seeking treatment for orthopedic problems).  The statements made by the Veteran in 1989 for treatment purposes are credible and of significant probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  This evidence, considered together with the April 1972 service medical examination and service report of medical history and the September 1979 private treatment records, also outweighs the Veteran's unsupported lay assertion that he was diagnosed and treated for a heart disability and hypertension during service and has had cardiovascular symptoms since service.    

The Board further finds that the weight of the evidence is against finding that the heart disorder, including hypertension, is otherwise causally or etiologically related to active service.  In the November 2013 VHA medical expert opinion, the VA medical reviewer opined that it was less likely than not that any currently diagnosed heart disorder and/or hypertension had its onset during active service or was otherwise causally related to service.  In providing rationale for the medical opinion, the VA medical reviewer cited: (1) the April 1972 service separation report of medical history recording the Veteran's denial of symptoms of dizziness or fainting spells, pain or pressure in the chest, palpitation or pounding heart, heart trouble, and high or low blood pressure; (2) the medical literature stating that a diagnosis of mild hypertension should not be made until blood pressure has been measured on at least three visits spaced over a period of weeks to months; (3) the September 1989 private treatment records showing no history of hypertension or heart disease, and a normal blood pressure, heart examination, and EKG; (4) the absence of evidence of diagnosis, symptoms, or treatment of hypertension or a heart disorder while on active duty; and (5) evidence showing that the Veteran did not begin treatment for hypertension until sometime after 1989, seventeen years after service separation.  Because the VA medical reviewer based the medical opinion on an accurate history of cardiovascular symptoms, diagnosis, and treatment, and provided a sound rationale for the medical opinion, the November 2013 VHA medical opinion is of significant probative value.  

The Board has considered the May 2013 medical opinion provided by a treating VA cardiologist, which notes that the Veteran reported a myocardial infarction while at Fort Bragg, North Carolina during active service and "without question, [he] has had a myocardial infarction."    The treating VA cardiologist then wrote that, based on his extensive military experience and more than a decade as chief of cardiology, all of the Veteran's claim "could be/should be truthful."  However, the VA cardiologist acknowledged that the Veteran's separation medical examination report made no mention of the alleged myocardial infarction.  As explained above, the weight of the evidence is against finding that the Veteran had hypertension or a heart disability during service.  Also, the treating VA cardiologist used speculative phraseology when providing the medical opinion.  Thus, because the May 2013 treating VA cardiologist's medical opinion was both speculative and based on an inaccurate factual premise, it is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).

The Veteran has also alleged, in the alternative, that he was exposed to herbicide agents and other toxic chemicals while stationed at Fort Jackson in South Carolina and that such exposure caused the current heart disability and hypertension.  He has argued that a chemical gas was released on him twice during basic training at Fort Jackson and that his duties included loading and unloading bags of "unknown" herbicides and/or chemicals in an old building with lead paint and asbestos.  See November 2011 letter from the Veteran.  

After consideration of the Veteran's argument, the Board finds that the weight of the evidence demonstrates that the current heart disability and hypertension were not caused by purported exposure to an herbicide agent or any other chemicals, including asbestos and lead paint, during active service.  The evidence shows that the current heart disability is considered an ischemic heart disease, which is a presumptive condition associated with herbicide exposure under VA regulatory criteria at 38 C.F.R. § 3.309(e).  See November 2011 VA medical examination report.  However, the Veteran has specifically stated that he never went to the Republic of Vietnam, and the DD Form 214 shows that the Veteran had no foreign service.  Rather, he has only argued that he was exposed to herbicides and other chemicals at Fort Jackson in South Carolina.  Fort Jackson is not a location included on the Department of Defense (DoD) list of herbicides used outside of Vietnam.  Also, available service records do not show in-service herbicide exposure, and the Veteran, who served as a stock clerk, even acknowledged in the November 2011 letter that he was uncertain of the contents of the bags he loaded and unloaded during service (i.e., he stated that he loaded and unloaded "unknown herbicides").
 
In addition, the Veteran's military occupational specialty (MOS) of stock clerk is not a military occupational specialty typically associated with asbestos exposure.  Also, the manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in certain disabilities; however, neither a heart disability nor hypertension is among the recognized disorders.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Veteran has not provided competent evidence that links the heart disability and/or hypertension to asbestos exposure during service.  The Veteran, as a lay person, is not competent to attribute the currently diagnosed heart disability and hypertension to exposure to alleged herbicide exposure or other toxic chemicals to include lead and asbestos, during service; therefore, his opinion is of no probative value.  Thus, the weight of the evidence is against a finding that the current heart disability and/or hypertension were caused by exposure to herbicide agents or any other chemicals agents during active service, to include asbestos or lead exposure.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

On the question of whether the Veteran's current heart disorder, including hypertension, was caused or aggravated by the service-connected residuals of an umbilical hernia repair, the Board finds that the weight of the evidence is against finding that service connection is warranted on a secondary basis.  In the November 2013 VHA medical expert opinion, the VA medical reviewer opined that the currently diagnosed heart disorder and/or hypertension was not caused or aggravated by the surgical repair of the umbilical hernia.  In providing rationale for the medical opinion, the VA medical reviewer explained that the Veteran's post-service treatment records did not document problems related to the umbilical hernia repair, and the medical literature did not support the claim that hypertension and heart disease were caused or aggravated by the surgical repair of the umbilical hernia.  Because the VA medical reviewer based the medical opinion on an accurate medical history of cardiovascular symptoms, diagnosis, and treatment, and provided a sound rationale for the medical opinion, the November 2013 VHA medical opinion is of significant probative value.  

Although the Veteran has repeatedly asserted that he currently suffers from a heart disability and hypertension due to service, to include alleged herbicide exposure or other chemical exposure, or alternatively due to the service-connected umbilical hernia residuals, the Board affords the opinion provided by the VA medical reviewer more probative value.  Heart disease and hypertension are not simple medical conditions capable of lay diagnosis, and involve body systems, particularly the vascular system, that are unseen by the lay person.  The VA medical reviewer, unlike the Veteran, has medical expertise and is able to render a competent medical opinion regarding the possibility of a nexus relationship between the Veteran's heart disability and hypertension to service and the service-connected residuals of an umbilical hernia.  While the Veteran is competent to report the onset of symptoms of heart disability and hypertension that he observed through his senses, he is not competent to render an opinion regarding its etiology.  Also, the Veteran's account of hypertension and heart disability during and since service is not credible evidence.  For these reasons, the VA medical opinion outweighs the Veteran's opinion relating hypertension and a heart disability to service or to the service-connected residuals of the umbilical hernia. 

For the foregoing reasons, the preponderance of the evidence weighs against the award of service connection for a heart disorder, to include hypertension; therefore, service connection must be denied.  In reaching this conclusion, the Board notes that, the benefit of the doubt is to be given to the claimant in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the Veteran's claim in this case, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Pension Legal Criteria

VA's governing laws and regulations direct that special monthly pension at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. 
§§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, a veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).
 
A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that a veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

A veteran receiving nonservice-connected pension may receive the housebound-rate of special monthly pension if he has a single disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. 
§ 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the aid and attendance rate.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

Special Monthly Pension Analysis

The Veteran contends that he is entitled to special monthly pension benefits because he has debilitating physical and mental conditions that require the aid and attendance of another person.  In this case, the service connection is in effect for the Veteran's residuals of a hernia, currently evaluated as 10 percent disabling.  The Veteran also has been given diagnoses and ratings for the following disabilities for pension purposes: lumbosacral disorder with radiculopathy, 40 percent disabling; hypertension with cardiomegaly, 30 percent disabling; left shoulder disorder, 20 percent disabling; residuals of a right hand injury, 0 percent disabling; residuals of a fracture of the fifth digit on the right hand, 0 percent disabling; chronic neck pain due to strain, 0 percent disabling; contusion of the left lower leg, 0 percent disabling; ankle sprain, 0 percent disabling; stress incontinence 0 percent disabling; muscle contraction headaches, 0 percent disabling; schizophrenia, 0 percent disabling; and posttraumatic stress disorder (PTSD), 0 percent disabling.  His combined evaluation for pension purposes is 70 percent and he has been in receipt of permanent and total disability for nonservice-connected purposes since November 1993.

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has need for the regular aid and attendance of another person.  At the April 2001 examination, the Veteran reported that he had someone helping out, buying food, and cleaning the house.  A May 2007 lay statement from a relative further reported that the Veteran had a caregiver five or six hours a day.  At the January 2011 Board hearing, the Veteran testified that he had sleep difficulties, difficulty standing while taking a shower, took several hours getting dressed, difficulty going up and down stairs, and, at times, difficulty preparing food due to physical and/or mental disabilities.  

Also, VA treatment records dated from November 2010 to September 2011 show limited ability to exercise due to "bad knees" and back pain; a stiff walk; dizziness; difficulty going down the steps of the Veteran's home, social isolation, and depression due to psychiatric disability; difficulty walking, sleeping, and laying down due to leg pain associated with the back disability; uncontrolled hypertension and coronary artery disease and unstable angina with discussion of heart surgery; and pain and numbness in the arms.  Additionally, in September 2011, a treating VA mental health care provider also specifically described the Veteran as "sickly" and "not at ease."  

After review of the criteria for determining the need for aid and attendance, the Board finds that, collectively, the evidence approximates an inability to dress, keep oneself ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, and physical and/or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  The evidence shows that the Veteran needs several hours to dress himself in the morning, which approximates an inability to dress.  The evidence also shows that the Veteran has, at times, had difficulty preparing meals due to physical disability, and has sought medical treatment for numbness and pain in the arms.  The inability to prepare his own meals due to significant physical impairment approximates an inability to feed oneself.  The evidence additionally shows that the Veteran is unable to keep himself ordinarily clean and presentable without assistance because the Veteran is unable to stand while bathing and has had to sit on his knees in the shower due to dizziness and leg pain.  The evidence further shows physical and/or incapacity requiring the care or assistance on a regular basis to protect the Veteran from dangers and hazards in his daily environment because he requires the assistance of others for daily tasks due to a stiff gait resulting from physical disability, dizziness, fear of going up and down stairs, social isolation and depression, and difficulty with prolonged walking.  

The Board has considered the negative November 2011 VA medical opinion that the Veteran's overall medical problems individually or combined were not severe enough to make him eligible for aid and attendance, as well as the November 2011 VA medical examiner's statement that the Veteran was not a good historian, tended to exaggerate his symptoms, and was not very cooperative with examinations; however, the November 2011 VA medical examiner did not address all of the Veteran's current disabilities such as hypertension and knee problems and did not reconcile conflicting evidence contained in the examination report.  See, e.g., November 2011 VA medical examination report (first noting that the Veteran was unable to walk more than a block due to lumbar disc disease, and later noting that the Veteran was able to walk without the assistance of another person for up to a few hundred yards).  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met.  

Because special monthly pension is granted pursuant to the aid and attendance criteria under 38 U.S.C.A. § 1521(d), and this represents a greater benefit than an award of special monthly pension based on housebound status, the Veteran may not receive additional benefits under the criteria of 38 U.S.C.A. § 1521(e) for special monthly pension based on housebound status.


ORDER

Service connection for a heart disorder, to include hypertension, is denied. 

SMP based on the need for aid and attendance is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


